Order modified in the exercise of discretion by striking therefrom the second ordering paragraph thereof and as modified affirmed. Memorandum: We construe this to be an appeal from an order denying an application in the nature of coram nobis, after a hearing, and on that basis affirm the order appealed from. All concur. (Appeal from an order of Erie County Court denying petitioner’s application for a resentence after hearing and in the second ordering paragraph directing that there be stricken from the clerk’s minutes the words “refused to answer ” on the original information.) Present — McCurn, P. J., Williams, Bastow, Goldman and Halpern, JJ.